Felton, Chief Judge.
1. The judgment in favor of the defendant in the plaintiff’s wife’s former action for the wrongful death of their son, to which action the present plaintiff was not a party, is not a bar to the plaintiff father’s tort action against the same party defendant for damages for property damage, funeral expenses and loss of services arising out of the same subject matter involved in the former action. McVeigh v. Harrison, 68 Ga. App. 316, 320 (22 SE2d 752); Russ Transport, Inc. v. Jones, 104 Ga. App. 612 (122 SE2d 282), and cit.
2. “Though a father can not recover for the homicide of his minor child under .the Code, § 105-1307, if the mother is living at the time of the homicide, he may recover for the loss of services of the child until majority, and for expenses of medicine and nursing, and expenses reasonably incurred in the burial of the child. [Cases cited].” Kehely v. Kehely, 200 Ga. 41 (3) (36 SE2d 155).
The court did not err in its order overruling the defendant’s plea, in bar and estoppel and motion to strike.

Judgment affirmed.


Pannell and Quillian, JJ., concur.